DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2, “2020, which” should be - - 2020, now U.S. Patent No. 11,027,890, which - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, 10, 11, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent No. D422,909, cited by applicant).
Regarding claim 1, Smith et al. discloses a slider for a bag, the slider comprising: 
(a) a top wall that extends from a front end to a back end of the slider (see annotated Figs. 2-4); 
(b) a pair of finger pads extending from the top wall, each finger pad of the pair of finger pads having a top end and a bottom end, and each of the finger pad of the pair of finger pads further having a surface that includes (i) a curved portion that runs from the front end to the back end of the slider, (ii) a defined, first curved area that extends from the curved portion to an end of the first curved area, and (iii) a defined, second curved 
(c) a lip region that surrounds at least a portion of each of the finger pad of the pair of finger pads, without extending into the curved portion, the first curved area, and the second curved area of the surface of each of the finger pad of the pair of finger pads, to guide a finger of a user into each of the finger pad of the pair of finger pads, wherein the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounds at least a portion of the surface of the respective finger pad (see annotated Figs. 1-4).  
Regarding claim 6, Smith et al. discloses, wherein the surface of the lip region of each of the finger pad of the pair of finger pads extends a distance from an end of the respective lip region to the first curved area of the corresponding finger pad (see annotated Figs. 1 and 4). 
Regarding claim 9, Smith et al. discloses, wherein each of the finger pad of the pair of finger pads is concave (see annotated Fig. 4).  
Regarding claim 10, Smith et al. discloses, wherein the first angle of each of the first curved areas of each of the finger pad of the pair of finger pads is greater than the second angle of each of the second curved areas of each of the finger pad of the pair of finger pads (see annotated Fig. 4).  
Regarding claim 11, Smith et al. discloses a slider for a bag, the slider comprising: 
(a) a top wall that extends from a front end to a back end of the slider (see annotated Figs. 2-4); 
(b) a pair of finger pads extending from the top wall, each finger pad of the pair of finger pads having a top end and a bottom end, and each of the finger pad of the pair of finger pads further having a surface that includes (i) a curved portion that runs from the 
(c) a lip region that surrounds at least a portion of each of the finger pad of the pair of finger pads, without extending into the curved portion, the first curved area, and the second curved area of the surface of each of the finger pad of the pair of finger pads, to guide a finger of a user into each of the finger pad of the pair of finger pads, wherein the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounds at least a portion of the surface of the respective finger pad (see annotated Figs. 1-4).  
Regarding claim 16, Smith et al. discloses, wherein the surface of the lip region of each of the finger pad of the pair of finger pads extends a distance L3 from an end of the respective lip region to the first curved area of the corresponding finger pad (see annotated Figs. 1 and 4).  
Regarding claim 17, Smith et al. discloses, wherein each of the first curved areas of each of the finger pad of the pair of finger pads extends the distance L1 from the respective lip region to the second curved area of the corresponding finger pad (see annotated Figs. 1 and 4).  
Regarding claim 20, Smith et al. discloses, wherein each of the finger pad of the pair of finger pads is concave (see annotated Fig. 4).  



    PNG
    media_image1.png
    544
    756
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. D422,909, cited by applicant).
claim 2, Smith et al. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm.  It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 3, Smith et al. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads.  It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 4, Smith et al. discloses the claimed invention except for the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm.  It would have been an obvious matter of design choice to the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Smith et al. discloses the claimed invention except for a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm.  It would have been an obvious matter of design choice to a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 12, Smith et al. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm.  It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 13, Smith et al. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads.  It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
claim 14, Smith et al. discloses the claimed invention except for the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm.  It would have been an obvious matter of design choice to the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 15, Smith et al. discloses the claimed invention except for at least one of (i) a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, and (ii) a saddle dimension of one or more end sections of the top wall is from about 7.62 mm to about 10.16 mm.  It would have been an obvious matter of design choice to at least one of (i) a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, and (ii) a saddle dimension of one or more end sections of the top wall is from about 7.62 mm to about 10.16 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).

Claims 7, 8, 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. D422,909, cited by applicant), in view of Savicki, Sr. (US Patent No. D439,866,  cited by applicant).
Regarding claim 7, Smith et al. discloses the claimed invention except for each of the finger pad of the pair of finger pads comprises gripping ridges.  However Savicki, Sr. teaches each of the finger pad of the pair of finger pads comprises gripping ridges (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add gripping ridges to the finger pads from Smith in or order the slider does not slip from the finger of the user.
claim 8, Smith et al. discloses the claimed invention except for the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions.  However Savicki, Sr. teaches the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vertically extending ridges to the finger pads from Smith in or order the slider does not slip from the finger of the user.
Regarding claim 18, Smith et al. discloses the claimed invention except for each of the finger pad of the pair of finger pads comprises gripping ridges.  However Savicki, Sr. teaches each of the finger pad of the pair of finger pads comprises gripping ridges (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add gripping ridges to the finger pads from Smith in or order the slider does not slip from the finger of the user.
Regarding claim 19, Smith et al. discloses the claimed invention except for the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions.  However Savicki, Sr. teaches the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vertically extending ridges to the finger pads from Smith in or order the slider does not slip from the finger of the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677